MEMORANDUM OPINION
No. 04-02-00684-CV
Alicia Cupit ALEXANDER a/k/a Alicia Cupit King,
Appellant
v.
SAN PEDRO NORTH MOBILE HOME PARK, INC.,
Appellee
From the 224th Judicial District Court, Bexar County, Texas 
Trial Court No. 1999-CI-03089
Honorable David A. Berchelmann, Jr., Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	January 31, 2003
DISMISSED
	The parties have filed a joint motion to dismiss the appeal, stating that the parties have
reached a settlement agreement. The parties are seeking a dismissal of the appeal but request that the
trial court's judgment remain intact as a bar to relitigation.  The parties' motion to dismiss is
GRANTED, and this appeal is DISMISSED in accordance with the parties' intentions.  See Tex. R.
App. P. 42.1(a)(2); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.--San
Antonio 2001, no pet.).  Costs of appeal are taxed against the parties who incurred them. 
							PER CURIAM
PUBLISH